DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-2, 4-11, 13-18, and 20 are allowed.

The arts of record used as the basis for the previous rejection do not expressly teach or render obvious the invention as claimed in independent claims 1, 10 and 17.

The following is an examiner’s statement of reasons for allowance: 

The teaching of the combination of prior arts used, or arts from further search does not explicitly disclose the second base packet carrying instruction information in addition to timing information to enable remote node to perform time synchronization. The combination does not explicitly disclose the second base packet carrying instructions to remote node for enabling the remote node to perform time synchronization. Further, the combination of prior arts or arts from further search does not disclose the above follow-up message that carries the instruction information and time information to remote node is sent using sysplex time protocol packet.



	
	Applicant`s argument and amendments overcomes the cited prior arts.

As to the overall limitations of the independent claims 1, 10, and 17, it is patentably distinguishable over the combination of the cited prior arts for at least the reason that the arts either in combination or independently fail to discloses the complete limitations of claims 1, 10 and 17.
Therefore, the arts of record used as the basis for the previous rejection do not expressly teach or render obvious the invention as recited in independent claims 1, 10 and 17. Applicant`s remarks dated 12/01/2021 are persuasive. All the dependent claims incorporate the respective independent claims, therefore they are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

- Wang, T., Zhou, W., Zhao, D., & Zhao, S. (2012). Exponential synchronization analysis and control for discrete-time uncertain delay complex networks with stochastic effects. Mathematical Problems in Engineering, 261274 (14 pp.). (Year: 2012);
- B. Zhao, J. Ji, M. Zhang and P. Zhai, "Reseach of Time Synchronization Algorithm Based on IEEE1588 in Electric Power System," 2012 International Conference on Control Engineering and Communication Technology, 2012, pp. 1006-1009 (Year: 2012);
- R. Cochran, C. Marinescu and C. Riesch, "Synchronizing the Linux system time to a PTP hardware clock," 2011 IEEE International Symposium on Precision Clock Synchronization for Measurement, Control and Communication, 2011, pp. 87-92 (Year: 2011);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on Monday-Friday 03:00 am-05:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/MELVIN H POLLACK/Primary Examiner, Art Unit 2445